Citation Nr: 1641811	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  16-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to VA death benefits. 

2.  Entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The appellant's husband died in August 2005, and the appellant is his surviving spouse.  She alleges that her husband had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO implicitly reopened a previously denied claim of entitlement to VA death benefits and denied that claim on the merits. 

Although only the issue of entitlement to VA death benefits was certified for appeal, the Board must address the question of whether new and material evidence has been received to reopen a claim of entitlement to VA death benefits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the issues are as listed on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to VA death benefits on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to VA death benefits was denied in a May 2006 decision; the appellant did not appeal.

2. New and material evidence that tends to substantiate the claim of entitlement to VA death benefits has been received since the final May 2006 denial of the claim.


CONCLUSIONS OF LAW

1. The May 2006 decision that denied VA death benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. New and material evidence has been received, and the claim of entitlement to VA death benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the instant decision reopens the death benefits claim and remands the underlying matter for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim for VA benefits has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The appellant filed her original application of entitlement to VA death benefits in March 2006.  The RO denied the claim in May 2006 on the basis that the appellant's husband did not have the required military service to be eligible for VA benefits.  The appellant did not submit an NOD, and no new and material evidence was received following the decision until the appellant filed her petition to reopen the claim in February 2015.  Accordingly, the May 2006 decision became final.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. § 3.156(b).  New and material evidence is therefore required to reopen the denied claim of entitlement to VA death benefits.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Relevant evidence added to the record since the RO's May 2006 decision includes the names of additional military units the appellant's husband may have served under.  The Board finds that this evidence is "new" in the sense that it was not previously considered by the AOJ in the May 2006 decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and relates to an unestablished fact necessary to prove eligibility for VA benefits.  The evidence is thus "material" for purposes of reopening the appellant's claim.  Accordingly, the Board finds that new and material evidence, which tends to substantiate the appellant's claim for VA death benefits has been received, and that claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to VA death benefits is reopened.  To this extent only, the claim is granted.


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

The Board notes that the AOJ has undertaken efforts to determine whether the appellant's deceased spouse had service as a member of the Philippine Commonwealth Army, to include the recognized guerillas, in the service of the United States Armed Forces.  The AOJ requested service verification on several occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time.  The most recent response, dated in May 2016, indicates that the appellant's deceased husband was not listed on the approved guerilla roster.  The NPRC stated that under the guidance established by the Department of Army, it was unable to verify service in this case.  Attached to the NPRC's response was a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely.

The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the MOA and has determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  The Court held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department.  Tagupa v. McDonald, 27 Vet.App. 95 (2014).

Therefore, because the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203(c), the claim must be remanded for VA to seek verification of service from the Department of the Army.

The Board also notes that the appellant indicated on her VA Form 21-534 (Section II; Item 10b) that her husband had also served under the name "Ambo."  However, prior to his death, the appellant's husband submitted a VA Form 21-526 in May 2001, in which he indicated that he did not serve under another name.  Therefore, the Board finds that the name "Ambo" may have been a nickname at best, and the Board cannot conclude at this time that this name must be included when seeking verification of service from the Department of the Army.  On remand, the appellant is free to submit additional details regarding additional names under which her husband may have served. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Forward the information provided by the appellant regarding her husband's military service to the appropriate service department (as separate from the NPRC) and request verification of whether the appellant's deceased husband had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the appellant must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


